United States Court of Appeals
                     For the First Circuit


No. 21-1909

   TOGETHER EMPLOYEES, by individual representatives; ROBERTA
   LANCIONE; JOYCE MILLER; MARIA DIFRONZO; MICHAEL SACCOCCIO;
         NATASHA DICICCO; NICHOLAS ARNO; RUBEN ALMEIDA,

                     Plaintiffs, Appellants,

                        ELIZABETH BIGGER,

                           Plaintiff,

                               v.

                   MASS GENERAL BRIGHAM INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                   Lynch, Howard, and Kayatta,
                         Circuit Judges.


     Ryan McLane, Lauren Bradford, and McLane & McLane, LLC on
brief for appellants.
     Dawn Reddy Solowey, Katherine E. Perrelli, Lynn A. Kappelman,
Kristin McGurn, and Seyfarth Shaw LLP on brief for appellee.
April 27, 2022
           LYNCH, Circuit Judge. In November 2021, the district

court denied a preliminary injunction, which had been sought by

appellants, then employees of Mass General Brigham, Inc. (MGB), to

stop   their   employer's   application   of    its   mandatory   COVID-19

vaccination policy to them.      Together Employees v. Mass General

Brigham, Inc., ("Together Employees I"), No. CV 21-11686-FDS, 2021

WL 5234394 (D. Mass. Nov. 10, 2021).           The appellants noticed an

appeal and also sought emergency injunctive relief from this court.

We held, in a published decision, that they had not met the

requirements for an injunction pending appeal.        Together Employees

v. Mass General Brigham, Inc., ("Together Employees II"), 19 F.4th

1, 7-8 (1st Cir. 2021).       The appellants then sought emergency

relief from the Supreme Court, which denied their application for

writ of injunction pending appeal.        Together Employees v. Mass

General Brigham, Inc., No. 21A175 (U.S. Nov. 29, 2021) (Breyer,

J., in chambers).

           The merits of their appeal from the district court's

denial of a preliminary injunction are now before us.

           We assume familiarity with the background to this case,

as set forth in Together Employees II, see 19 F.4th at 2-7, so we

recount the facts and procedural history here only very briefly.

           MGB operates fourteen hospitals and many other
           medical   facilities   across   Massachusetts,
           including Massachusetts General Hospital and
           Brigham and Women's Hospital.      It employs
           approximately 6,500 physicians, 9,100 nurses,


                                 - 3 -
          as well as another 78,000 individuals and
          treats approximately 1.5 million patients each
          year. In June 2021, MGB decided to require
          all of its employees to be vaccinated against
          COVID-19 unless they qualify for a medical or
          religious exemption. MGB required employees
          to receive their first doses or exemptions by
          October 15, 2021.

          The appellants, eight MGB employees, each
          sought individual religious exemptions, which
          MGB denied.     Some also sought individual
          medical exemptions, which MGB denied as well.
          When the employees still refused to get
          vaccinated, MGB placed them on unpaid leave.
          The appellants sued MGB under Title VII of the
          Civil Rights Act of 1964 and the Americans
          with Disabilities Act (ADA), arguing that MGB
          acted   unlawfully   when   it  denied   their
          individual exemption requests. The district
          court orally denied a motion for a preliminary
          injunction, which would have required the
          reinstatement of the appellants from unpaid
          leave status. After the vaccination deadline
          MGB   imposed   had   passed,  one   appellant
          resigned, another got vaccinated, and the
          remaining six had their employment terminated.

Together Employees II, 19 F.4th at 2-3 (footnote omitted).

          The district court denied appellants the preliminary

injunction they sought.   Appellants timely appealed.   Appellants

asked for an injunction pending appeal, which we refused, holding

that they had not demonstrated irreparable harm.1   Id. at 7-8.




     1    The appellants' brief provides us with no information on
the present status of ongoing litigation in the district court
other than that Elizabeth Bigger is no longer a party. We also
note that Together Employees, the association representing the
plaintiffs, has voluntarily dismissed its claims.


                              - 4 -
          The standard of review for denial of a preliminary

injunction is well-established.      "We review the district court's

factual findings for clear error, its legal conclusions de novo,

and its ultimate decision to deny the preliminary injunction for

abuse of discretion."      Does 1-6 v. Mills, 16 F.4th 20, 29 (1st

Cir. 2021).

          "A   plaintiff   seeking   a   preliminary   injunction   must

establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that

an injunction is in the public interest."        Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008).      The first two factors

are the most important.      Cf. Nken v. Holder, 556 U.S. 418, 434

(2009).

          Here, the second is dispositive.        As we explained in

Together Employees II:

          A preliminary injunction preserves the court's
          ability to grant final relief.     See 11A C.
          Wright, A. Miller, & M. Kane, Federal Practice
          & Procedure § 2948.1 (3d ed. Apr. 2021
          update). We require a showing of irreparable
          harm before granting a preliminary injunction
          since that harm would "impair the court's
          ability   to   grant   an  effective   remedy"
          following a decision on the merits. See id.
          Because adequate legal remedies foreclose
          injunctive relief, the appellants cannot
          demonstrate irreparable harm without showing
          that they have inadequate remedies at law.
          See   [Mills,   16   F.4th  at   36]   (citing



                                - 5 -
                Ruckelshaus v. Monsanto Co., 467 U.S. 986,
                1019 (1984)).

19 F.4th at 7-8.         Here, as in Together Employees II, appellants

have not made make that showing.            Indeed, despite our holding in

Together Employees II, appellants made virtually no effort to show

irreparable harm.2           Instead, they largely repeated their prior

unsuccessful arguments.

                It is black-letter law that "money damages ordinarily

provide     an    appropriate    remedy"    for    unlawful     termination   of

employment.        Mills, 16 F.4th at 36.       "[I]nsufficiency of savings

or   difficulties       in   immediately   obtaining    other    employment    --

external factors common to most discharged employees and not

attributable to any unusual actions relating to the discharge

itself -- will not support a finding of irreparable injury, however

severely they may affect a particular individual."                    Sampson v.

Murray, 415 U.S. 61, 92 n.68 (1974).              "That rule governs both the

Title     VII    and   ADA   claims   because   they   both   arise    from   the

termination of employment."           Together Employees II, 19 F.4th at 8.

Indeed, the law has only been reinforced since our prior decision.

See, e.g., O'Hailpin v. Hawaiian Airlines, Inc., No. 22-cv-00007-

JAO-KJM, 2022 WL 314155, at *5-6 (D. Haw. Feb. 2, 2022), appeal

docketed, No. 22-15215 (9th Cir. Feb. 14, 2022); Anderson v. United




      2   Appellants also did not request oral argument, see Fed.
R. App. P. 34(a)(1); 1st Cir. R. 34.0(a), or file a reply brief.


                                       - 6 -
Airlines, Inc., No. 3:21-cv-1050-TJC-LLL, 2021 WL 6337144, at *7-

8 (M.D. Fla. Dec. 30, 2021), appeal docketed, No. 22-10254 (11th

Cir. Jan. 24, 2022).3

                 Appellants assert as irreparable harms loss of income,

loss       of    benefits,     emotional    distress,    and    chilled     religious

exercise.         The first two harms are "external factors common to

most discharged employees."                See Sampson, 415 U.S. at 92 n.68.

Deprivation of income (both in the form of wages and of benefits)

is a quintessential pocketbook injury, which money damages can

remedy.           Appellants     attempt    to     classify    their     injuries   as

irreparable by reframing the harm they suffer as the loss of things

they       can   no   longer    afford.      But   artful     pleading    cannot    not

transform ordinary harm into the basis for an injunction. Further,

"the fact that an employee may be psychologically troubled by an

adverse job action does not usually constitute irreparable injury

warranting injunctive relief."                DeNovellis v. Shalala, 135 F.3d

58, 64 (1st Cir. 1998).4            "Money damages would adequately resolve


       3  We acknowledge that the Fifth Circuit reached the
opposite result in an unpublished decision, but it expressly
distinguished Together Employees II and the decision is non-
precedential.   See Sambrano v. United Airlines, Inc., No. 21-
11159, 2022 WL 486610, at *8-9, 9 n.15 (5th Cir. Feb. 17, 2022).
     4    Appellants try to distinguish DeNovellis, arguing that
they face more severe emotional harms. But the severity of the
harm is not the relevant criteria. See Sampson, 415 U.S. at 92
n.68 ("[E]xternal factors common to most discharged employees and
not attributable to any unusual actions relating to the discharge
itself[] will not support a finding of irreparable injury, however
severely they may affect a particular individual.").


                                           - 7 -
all of the alleged harms."   Together Employees II, 19 F.4th at 8.

"Moreover, as the deadline for being vaccinated has passed, the

appellants cannot point to an 'impossible choice' as a special

factor here; they have already made their choices."   Id.

          Appellants also assert that their alleged injuries are

of constitutional magnitude because any chilling of their free

exercise rights constitutes irreparable harm.    But MGB is not a

state actor and is not bound by the Free Exercise Clause.   MGB is,

of course, bound by Title VII.     Here, however the "[appellants]

are not required to perform or abstain from any action that

violates their religious beliefs."     Kane v. De Blasio, 19 F.4th

152, 172 (2d Cir. 2021).     MGB is not requiring appellants to be

vaccinated involuntarily.    Instead, "[b]ecause [appellants] have

refused to get vaccinated, they [have been fired].    The resulting

loss of income undoubtedly harms [them], but that harm is not

irreparable."   Id.

          We affirm the district court's denial of the appellants'

motion for a preliminary injunction.




                               - 8 -